Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-32 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/22/2021 is acknowledged.
Priority
This application is continuation of US 16/680,674 filed 11/12/2019 now abandoned, which is a continuation of US 16/205,525 now abandoned, which is continuation of US 15/952,031 now abandoned, which is continuation of 15/464, 938 now abandoned, which was a divisional of US 14/551,909 now abandoned and claims priority to US 61/911,214 filed 12/03/2013.
US 10513488 filed 3/29/2017, which is a continuation of US 14/551,909 filed 11/24/2014.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s)1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  US 9346800 Sommer et al. filed earlier.
The reference  on column 2 discloses the D6 tetrabenazine. 
    PNG
    media_image1.png
    362
    250
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 8,524,733 B2 to Gant et al. published more than a yr.  or WO2010044981 ( april 2010)

    PNG
    media_image2.png
    241
    302
    media_image2.png
    Greyscale

In column 4 
    PNG
    media_image3.png
    137
    307
    media_image3.png
    Greyscale
In column 5 it teaches the Deuterium enrichment 
    PNG
    media_image4.png
    157
    298
    media_image4.png
    Greyscale
 The reference also teaches the pharmaceuticals. 





    PNG
    media_image5.png
    174
    268
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/153157 to Shahbaz Manouchehr  et al 
Applicants claims are drawn to 
    PNG
    media_image6.png
    36
    423
    media_image6.png
    Greyscale
  99%, with deuterium enrichment of no less than 10%.
Scope and Content of Prior Art and the claims MPEP 2141.02 

    PNG
    media_image5.png
    174
    268
    media_image5.png
    Greyscale
.
See  compound 14 , 38. 

    PNG
    media_image7.png
    149
    219
    media_image7.png
    Greyscale
	, 
    PNG
    media_image8.png
    176
    247
    media_image8.png
    Greyscale

The intermediates used in this process  
    PNG
    media_image9.png
    77
    141
    media_image9.png
    Greyscale

In example 2 the compound is disclosed as a racemic compound 
    PNG
    media_image10.png
    97
    180
    media_image10.png
    Greyscale
.

    PNG
    media_image11.png
    406
    500
    media_image11.png
    Greyscale


The limitations of the stereoisomers is met by the para [0041].
 The limitations of the extent of deuteration  is met in the claims 12, 13, 14 and 15. 
Also see claim 21 of the prior art meets the limitations of the pharmaceutical composition of claim 32. 
 In para [0022] the purity of the stereoisomers is also give to be atleast 100:1, so that it more than applicants claims. 
    PNG
    media_image12.png
    79
    503
    media_image12.png
    Greyscale

Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413 
The reference teaches the d6 tetrabenazine ( see example 2) . This is used in the preparation of compounds of formula I. These compounds of formula I are in different isomeric forms. 
Therefore to make them the reagents used would also be the same form. The % of deuterium is also the same. The purity of the stereoisomers is also given. Therefore one of skill in the art would have found it obvious to make the deuterated d6 tetrabenazine, pure stereoisomer. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8524733. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to the same compound the d6 form, however it does not specify the purity and the specific 
    PNG
    media_image13.png
    110
    214
    media_image13.png
    Greyscale
However the isomer is present. It is well known that one of the isomer is more active and therefore one of skill in the art would be motivated to separate that stereoisomer and purify it. 

Claims 8-14 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3  of U.S. Patent No. 9,346800. Although the claims at issue are not identical, they are not patentably distinct from each other because  the patent is also drawn to pharmaceutical compositions of deuterated analogs of tetrabenazine which would be included in applicants invention.  
In column 1 the cis d6 tetrabenazine is defined as 
    PNG
    media_image14.png
    159
    289
    media_image14.png
    Greyscale
 Therefore the claim is drawn to a pharmaceutical composition of the same compound and hence reads on applicant’s invention. The limitations of purity and deuteration is obvious as one would expect the pharmaceutical would contain a pure form and the deuterium enrichment can be not less than 10%, 50% and so on, as taught in lines 44-56 in column 24.  The compound in the composition would be expected to have that much enrichment of deuterium.
Conclusion
Claims 1-14 are rejected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



April 6, 2021.